DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9 and 11 objected to because of the following informalities:                     Appropriate correction is required.
Regarding claim 9, line 17-18. The phrase “synthesize spectral data DFso, DFsi that has been shifted.) should be changed to -synthesize the shifted spectral data DFso, DFsi.) as recited in paragraph [0063] for a better claim language.
Regarding claim 11, line 18-19. The phrase “synthesizing the spectral data DFso, DFsi that has been shifted.) should be changed to -synthesizing the shifted spectral data DFso, DFsi.) as recited in paragraph [0063] for a better claim language.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, line 6, the term “the basis of common subcarrier data” lacks antecedent basis.
Regarding claim 10, line 1, the term “The computer” lacks antecedent basis. Regarding claim 12, line 5, the term “the basis of common subcarrier data” lacks antecedent basis.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over DuBois (U.S. Pat. 4,896,102) cited in the IDS filed 12/03/2020 in view of Mattsson et al (US 2013/0107924) hereinafter Mattsson.
Regarding claim 1, DuBois discloses a front-end circuit used for testing an RF signal from a device under test as shown in Figure 4, the front-end circuit comprising: a variable frequency oscillator structured to generate a local signal having a variable local frequency fLoi (a local oscillator 75); a first frequency mixer structured to frequency-mix the local signal and the RF signal to generate an intermediate frequency signal having a frequency fc –fLo1 (an input mixer 77); and a band-pass type first filter structured to filter the intermediate frequency signal (an IF filter), and a second frequency mixer (the OUTPUT MIXER in Fig. 4) for frequency-converting the intermediate frequency signal that has passed through the first filter, said front-end circuit being configured to be capable of supplying a signal based on the intermediate frequency signal to a digitizer (the A/D converter 81 in Fig. 4 corresponds thereto), and the local frequency may be selected from a plurality of frequencies having a frequency interval which is equal to the bandwidth of the first filter or narrower than said bandwidth (see column 3, line 66 to Lo1, can be selected from a plurality of frequencies f0, fi,. . . having a frequency interval At equal to or narrower than a bandwidth BW of the first filter (col. 2, lines 13-28; col. 3, line 42 to col. 4, line 31). DuBois fails to explicitly disclose the RF signal generated by modulating a carrier signal having a carrier frequency fc with a wideband baseband signal.
Mattsson discloses the RF signal generated by modulating a carrier signal having a carrier frequency fc with a wideband baseband signal (see [0014]). It would have been obvious to one of ordinary in the art before the effective filling data of the claimed invention to modulate a carrier signal having a carrier frequency fc with a wideband baseband signal for generating the RF signal as taught by Mattsson into the teachings of DuBois in order to determine a transmitted power of the correlation result for a selected channel of the RF wideband signal corresponding to the selected baseband signal as upconverted.
Regarding claim 3, DuBois disclose a second frequency mixer (an output mixer) structured to down-convert the intermediate frequency signal that has passed through the first filter; and a second filter (a second filter of the a digital signal analyzer 60) structured to filter an output of the second frequency mixer, wherein the baseband signal corresponds to an output of the second filter.
Regarding claim 8, DuBois disclose a test board comprising the front-end circuit (see col. 1, lines 9-24).

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As to claims 11-12, the claims are directed to a software per-se.  However; claim directed to ”software per se” are non-statutory subject matter.
Allowable Subject Matter
Claims 2, 4-6, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art discloses or suggests that a computer used in a test system for testing an RF signal from a device under test, wherein the test system comprising: wherein the computer is structured to discretely switch the local frequency f.sub.LOl among a plurality of frequencies f0, f1,. . . having a frequency interval .DELTA.f equal to or narrower than a bandwidth BW of the first filter, convert waveform data DW.sub.O, DW1. . . obtained for each of the plurality of frequencies f0, f1, . . . into spectral data DF0, DF1... in a frequency domain, and shift the spectral data DF0, DF1... on a frequency axis and synthesize spectral data DF0, DFsl that has been shifted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
May 7, 2021